Order entered July 13, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00083-CV

            IN THE INTEREST OF D.A., T.A., Y.A., CHILDREN

               On Appeal from the 255th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-19-10975

                                    ORDER

      The reporter’s record in this appeal has not been filed. By letter filed July

12, 2021, Yolanda Atkins, Official Court Reporter for the 255th Judicial District

Court, informs us that the underlying proceeding was heard in the Associate IV-D

Court where Cassandra Anderson is the official reporter.         Accordingly, we

ORDER Ms. Anderson to file, no later than August 2, 2021, (1) the reporter’s

record, (2) written verification no hearings were recorded, or (3) written

verification appellant has not requested the record.   Because the clerk’s record

includes a statement of inability to afford costs filed by appellant and nothing
before the Court reflects appellant has been ordered to pay costs, any record shall

be filed without payment of costs. See TEX. R. CIV. P. 145.

      We caution appellant that the appeal may be submitted without the

reporter’s record should Ms. Anderson inform the Court the record has not been

requested. See TEX. R. APP. P. 37.3(c).

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Anderson and the parties.

                                            /s/    BONNIE LEE GOLDSTEIN
                                                   JUSTICE